IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


PENNSYLVANIA SERVICES           : No. 497 WAL 2014
CORPORATION, TRADING AS         :
EMERALD COAL RESOURCES, LP,     :
AND PENNSYLVANIA LAND HOLDINGS  : Petition for Allowance of Appeal from the
COMPANY, LLC,                   : Order of the Superior Court
                                :
               Respondents      :
                                :
                                :
          v.                    :
                                :
                                :
TEXAS EASTERN TRANSMISSION, LP, :
                                :
               Petitioner       :


                                    ORDER


PER CURIAM

     AND NOW, this 22nd day of April, 2015, the Petition for Allowance of Appeal is

DENIED.